WALSH, J.
Heard on defendant’s motion for new trial after verdict for plaintiff for $425.
This is an action of negligence resulting from eating ice cream alleged to have been manufactured by defendants in which broken glass was imbedded. The glass was removed from the stomach of plaintiff by his physician within an hour after he had eaten the ice cream. The defenses set up were: (1) the ice cream in question was not manufactured by defendants, and (2) the glass became imbedded in the ice cream through the negligence of a third person, to wit, the counterman in the restaurant where the ice cream was served to plaintiff.
The jury found against defendants on both issues and there was sufficient evidence to warrant such a finding. The plaintiff filed a motion for a new trial on the ground of inadequacy of damages awarded. We understand said motion of the plaintiff is withdrawn.
Motion for new trial denied.